Citation Nr: 0016495	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinus problems, to 
include as an undiagnosed illness.

2.  Entitlement to service connection for muscle and joint 
pain, to include as an undiagnosed illness.

3.  Entitlement to service connection for diarrhea and 
abnormal weight loss, to include as an undiagnosed illness.

4.  Entitlement to service connection for chest pain, to 
include as an undiagnosed illness.

5.  Entitlement to service connection for a mental disorder 
or adjustment disorder claimed as fatigue, memory loss, sleep 
disturbance, mood swings, and depression, to include as an 
undiagnosed illness.

6.  Entitlement to service connection for a menstrual 
disorder, to include as an undiagnosed illness.

7.  Entitlement to service connection for shortness of 
breath, to include as an undiagnosed illness.

8.  Entitlement to service connection for tension headaches, 
to include as an undiagnosed illness.

9.  Entitlement to service connection for residuals of 
hepatitis.

10.  Entitlement to an increased (compensable) original 
rating for chronic low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
February 1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established entitlement to 
service connection for chronic low back pain and assigned 
that disability a noncompensable original disability rating.  
This appeal also arises from an April 1998 rating decision 
which denied entitlement to service connection for a variety 
of disabilities, claimed as due to an undiagnosed illness and 
which denied entitlement to service connection for residuals 
of hepatitis.

This claim was previously before the Board and was the 
subject of a March 1999 remand which requested VA 
examinations be conducted.  Those examinations were conducted 
and this claim is again before the Board.

The veteran's claims of entitlement to service connection for 
tension headaches, shortness of breath, and a menstrual 
disorder are addressed in the remand attached to this 
decision.

The veteran has also filed a claim of entitlement to service 
connection for dysplasia and chronic cervicitis.  That claim 
has not been addressed by the RO and no appeal of that claim 
has been perfected.  Therefore, that claim is not before the 
Board and is referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  On November 4, 1999, prior to the promulgation of a 
decision in the appeal of those issues, the Board received 
notification from the appellant that a withdrawal of the 
substantive appeals on the issues of entitlement to service 
connection for a sinus condition, chest pain, muscle and 
joint pain, and abnormal weight loss with diarrhea was 
requested.

2.  The veteran is currently diagnosed with dysthymic 
disorder and the diagnosing physician has provided an opinion 
that the condition had its onset during the veteran's active 
duty service.

3.  There is no competent medical evidence which shows that 
the veteran currently has hepatitis or any residual 
disability attributable to hepatitis.

4.  The Board finds that the veteran's low back disability is 
productive of mild limitation of motion, especially during 
periods of flare-up.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the 
appellant on the issues of entitlement to service connection 
for a sinus condition, chest pain, muscle and joint pain, and 
abnormal weight loss with diarrhea have been met.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(1999).

2.  Dysthymic disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

3.  The veteran's claim of entitlement to service connection 
for residuals of hepatitis is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

4.  The criteria for an increased rating of 10 percent, but 
not greater, for a low back disability are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285-5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a sinus condition, 
chest pain, muscle and joint pain, and abnormal weight loss 
with diarrhea.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (1999).

On November 4, 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the issues on appeal of 
entitlement to service connection for a sinus condition, 
chest pain, muscle and joint pain, and abnormal weight loss 
with diarrhea was requested.

The Board finds that the appellant has withdrawn her appeals 
on the issues of entitlement to service connection for a 
sinus condition, chest pain, muscle and joint pain, and 
abnormal weight loss with diarrhea.  Therefore, there remain 
no allegations of errors of fact or law for appellate 
consideration with regard to those issues.  Accordingly, the 
Board does not have jurisdiction to review those claims on 
appeal and they are dismissed without prejudice.


II.  Entitlement to service connection for a mental disorder.

The veteran contends that a mental disorder was incurred in 
or aggravated by service.  After a review of the record, the 
Board finds that the veteran's contentions are supported by 
the evidence, and entitlement to service connection for 
dysthymic disorder is granted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1999).  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).  Psychoses are 
chronic diseases with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (1999).

A February 1998 VA mental disorders examination shows that 
the veteran complained of fatigue, headaches, memory loss, 
and sleep disturbance.  The veteran complained that she slept 
all the time.  While she complained of being tired and sleepy 
during the day, she stated that she was able to sleep at 
night only until early morning and then was wide awake and 
feeling tired.  She lived with her mother.  She spent her 
days looking after her household and her children.  She found 
herself very irritable, easily crying because of her 
situation and occasionally because of her back pain.  She did 
not feel guilty or remorseful or tremendously sad.  She 
believed her irritability and crying spells were mainly due 
to the situation about her financial dependency.  She felt 
that she was not providing for her children and would like to 
work, but did not seem to be able to do so.  Her fatigue and 
continuous pains in joints and the low back were always 
frustrating to her.  Mental status examination found the 
veteran well-dressed, oriented, and alert.  She answered 
questions clearly.  She did not appear to be under tremendous 
distress, except when talking about her occupational 
difficulties.  Her thought processes were within normal 
limits.  She did not suffer from any misperceptions.  Her 
affect, while being anxious during description of her current 
difficulties, remained appropriate throughout the interview.  
Her concentration and attention were somewhat decreased.  Her 
memory and social judgment were within normal limits.  Her 
headaches were described as classical tension headaches, 
mostly due to frustration, staring in the back of her head, 
and feeling like a tight band around her head.  The veteran 
was capable of managing her financial affairs.  The examiner 
diagnosed adjustment disorder with anxiety secondary to low 
back pain and occupational difficulties.

A May 1999 VA mental disorders examination shows that the 
veteran was not receiving psychiatric treatment.  She stated 
that she felt paranoid.  She avoided crowds and preferred to 
be alone.  She had a very low frustration tolerance, 
irritability, and impatience with other people.  She became 
angry, lost her temper, and had a history of yelling at 
people.  She had recently struck a relative with a telephone 
and charges were filed against her.  She had trouble 
concentrating and had memory problems.  Her sleep was 
impaired.  She had recurring "crazy" dreams which awoke 
her.  Her sleep was non-restful and she required daily naps.  
While discussing her military career, she cried on and off 
and became more upset.  Mental status examination found the 
veteran alert with clear sensorium.  Her thoughts were goal-
oriented.  Her mood and affect were depressed.  She cried on 
an off throughout the interview, especially when talking of 
her military experiences.  She was fully oriented to testing.  
She remembered three of three objects after one minute.  She 
performed serial threes from twenty with one error.  She had 
no suicidal or homicidal ideation, intent, or plans.  She had 
no auditory or visual hallucinations.  She had no pressure of 
speech or flight of ideas.  Her judgment was intact and she 
was competent to participate in the interview.  The veteran 
was capable of managing her benefits payments.  The examiner 
diagnosed dysthymic disorder.  The examiner also provided an 
opinion that the dysthymic disorder had its onset in 1991 
until 1992, while the veteran was serving on active duty.

The Board notes that the veteran's service medical records 
are silent for any complaint of, treatment for, or diagnosis 
of a mental disorder.  Her September 1996 service separation 
examination found her psychiatric examination to be normal.  
However, the evidence of record contains a medical opinion 
from a VA physician that the veteran's dysthymic disorder had 
its onset during her active duty.  The only other opinion as 
to any causation relates her mental disorder to her service-
connected low back disorder.  In the absence of any contrary 
medical evidence, and resolving the benefit of the doubt in 
the favor of the veteran, the Board finds that the veteran's 
dysthymic disorder was incurred during her active duty 
service.

Accordingly, the Board finds that dysthymic disorder was 
incurred in active service and service connection therefor is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


III.  Entitlement to service connection for residuals of 
hepatitis.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hepatitis during service; (2) 
whether she currently has hepatitis or any residual 
disability due to hepatitis; and if so, (3) whether any 
current hepatitis or any current disability is etiologically 
related to service or to any hepatitis in service.  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A review of the veteran's service medical records shows that 
a December 1992 report of hospitalization shows that the 
veteran was admitted December 3, 1992, with an admitting 
diagnosis of hepatitis.  She was discharged December 7, 1992, 
with a diagnosis of hepatitis, probably viral.

A December 1992 service medical report notes a positive "Hep 
B Ag" and a positive "Ant-B core."  The "Ant. A" and 
"Hep C" tests were negative.  The veteran's lungs were 
clear.  The sclera showed jaundice.  The veteran complained 
of pruritus all over without tender abdomen.  The abdomen was 
soft and nontender without enlarged spleen.  The liver showed 
a mild one to two centimeter enlargement.  The skin showed 
tiny 0.5 millimeter pruritic papules on the back, trunk, 
legs, and chin.  The examiner diagnosed Hepatitis B.

A January 1993 service medical report notes that the veteran 
was status post hepatitis, type unknown.  Hepatitis screen 
was negative with the exception of "Ant. H B core."  The 
liver was not enlarged.  The veteran was not pruritic.

A March 1998 hemic disorders examination notes a history of 
possible or questionable hepatitis in 1992 when she was 
hospitalized seven days without final diagnosis made 
according to her.  The examiner stated that no comment was 
provided as it seemed that the veteran had never had 
hepatitis.  She never received transfusions.  There were no 
significant physical findings.  Clinical tests pertaining to 
possible hepatitis were to be done.

At her November 1998 hearing, the veteran stated that she 
first began experiencing hepatitis or symptoms of hepatitis 
in 1992 while in Germany.  She stated that they could not 
diagnose her with hepatitis.  She was told that she had 
symptoms of hepatitis but the testing showed it wasn't 
hepatitis.  She was told her liver was swollen at the time.  
Her eyes were yellow at the time.  She stated that she had 
not had any additional bouts with liver swelling or other 
symptoms other than nausea.

A May 1999 VA general medical examination notes that the 
veteran gave a history of hepatitis.  She did not attribute 
any specific medical problems at the examination.  The 
examiner diagnosed a history of hepatitis B, with no 
documentation other than a positive Hepatitis B core 
antibody.

The Board finds that the medical evidence does not show a 
current diagnosis of any disability attributable to 
hepatitis.  As there is no current diagnosis of hepatitis or 
any current residual disability attributable to hepatitis, 
the veteran's claim fails to show the required elements of a 
well grounded claim as there is no current disability for 
which service connection may be granted.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The Board has thoroughly reviewed 
the claims file, but finds no evidence of a plausible claim.  
Since the veteran has not met her burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded, it must 
be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist her any 
further in developing facts pertinent to her claim, including 
any further duty to provide her with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete her 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the May 1998 statement of 
the case, the July 1999 supplemental statement of the case, 
and in the above discussion.


IV.  Entitlement to an increased original rating for chronic 
low back pain.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
She has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with her claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Where a veteran has stated that a service-connected 
disability has increased in severity, a claim of entitlement 
to an increased rating for that service-connected disability 
is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The veteran contends that her chronic low back pain has 
increased in severity and is more severe than currently 
evaluated, warranting an increased rating.  After a review of 
the record, the Board finds that the veteran's contentions 
are supported by the evidence, and an increased rating of 10 
percent, but not greater, is granted for a low back 
disability.

The veteran established service connection for chronic low 
back pain by means of a February 1997 rating decision, which 
assigned a noncompensable disability rating.  That original 
rating is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  The veteran's low back disability has been 
evaluated pursuant to the criteria found in Diagnostic Code 
5295 of the Schedule.  38 C.F.R. § 4.71a (1999).  Under those 
criteria, a noncompensable rating is warranted where the 
evidence shows slight subjective symptoms only.  A rating of 
10 percent is warranted where the evidence shows lumbosacral 
strain with characteristic pain on motion.  A rating of 20 
percent is warranted where the evidence shows lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  38 C.F.R. § 4.71a (1999).

A rating greater than 10 percent for a low back disability 
would also be warranted where the evidence showed residuals 
of a vertebral fracture without cord involvement with 
abnormal mobility requiring a neck brace (Diagnostic Code 
5285); complete bony fixation (ankylosis) of the spine 
(Diagnostic Code 5286); ankylosis of the lumbar spine 
(Diagnostic Code 5289); moderate limitation of lumbar spine 
motion (Diagnostic Code 5292); or moderate intervertebral 
disc syndrome with recurring attacks (Diagnostic Code 5293).  
38 C.F.R. § 4.71a (1999).  

The Board notes that a rating of 10 percent is warranted 
where the evidence shows mild limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  The 
terms "mild," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(1999).  It should also be noted that use of terminology such 
as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

A June 1997 VA medical report notes that the veteran 
complained of three months of worsening low back pain which 
was worse in the morning, in the evening, and with prolonged 
standing.  She received minimal relief with Tylenol.  
Examination found point tenderness of the thoracic spinal 
processes and minimal lumbar spinous process tenderness.  
There was no paraspinous muscle tenderness.  There was 
minimal pain on passive leg raise.  The veteran refused to 
stand from the seated position without assistance.  Muscle 
strength was 5/5 for the lower extremities.  The examiner 
diagnosed low back pain without radiculopathy.  A September 
1997 VA medical report shows that thoracic spine X-rays 
showed no bony abnormalities.

A February 1998 VA spine examination found that the veteran 
complained of pain, weakness, stiffness, fatigability and 
lack of endurance.  She was taking daily medication but 
didn't know what it was.  She claimed periods of flare-up 
three to four times per week.  A precipitating factor was 
standing, while a relieving factor was stretching.  The 
examiner opined that she had an additional disability of 10 
percent during periods of flare-up.  She stated that she wore 
a back brace sometimes, but not at the examination.  She 
stated that she could not get a job because she could not 
stand for long periods of time although she had finished 
cosmetology school.  Physical examination found that motion 
stopped when pain began.  He posture was very good.  Her 
range of motion was 31 degrees of forward flexion, 21 degrees 
of backward extension, 18 degrees right lateral flexion, and 
20 degrees left lateral flexion.  The examiner diagnosed 
questionable degenerative joint disease of the lumbosacral 
spine with minimal loss of function due to pain.

A March 1998 VA examination found minimal tenderness on 
percussion in the lumbar area on both sides.  The examiner 
diagnosed lumbago or lumbosacral strain.

At her November 1998 hearing before the undersigned, the 
veteran stated that she experienced back pain daily.  She 
stated that she could not touch her toes.  She stated that 
her back caused pain when she tried to sleep and that it was 
difficult to achieve a comfortable position.  She also stated 
that walking or standing too long caused pain.  She stated 
that she was given pain medication.

A May 1999 VA spine examination shows that the veteran 
complained of pain, weakness, stiffness, fatigability, and 
lack of endurance.  The veteran stated that she received no 
treatment for her back.  She stated that her back disability 
had worsened.  She was seeing a chiropractor but took no 
medication.  She had periods of flare-up.  She could not get 
in a comfortable position for sleep.  The periods of flare-up 
were precipitated by excessive walking, standing, or sitting, 
and alleviated by rest.  The examiner opined that she had 10 
percent additional functional impairment during periods of 
flare-up.  The veteran stated that she wore a back brace 
sometimes but did not wear one to the examination.  The 
examiner stated that her back disability interfered with her 
activities.  Physical examination found that motion stopped 
where pain began.  There was no evidence of painful motion, 
spasm, weakness, or tenderness.  She arose from a chair and 
sat down very gracefully and walked very well.  There were no 
postural abnormalities.  Musculature of the back was good.  
Deep tendon reflexes were active and equal.  This included 
knee jerk and ankle jerk.  Range of motion was possible to 42 
degrees of forward flexion, 16 degrees of backward extension, 
10 degrees of right lateral flexion, and 17 degrees of left 
lateral flexion.  The examiner diagnosed arthralgia of the 
lumbosacral spine with no loss of function due to pain.  The 
examiner also noted that there was no pain on motion 
characteristic of a lumbosacral strain.  There was no muscle 
spasm on extreme forward bending as the veteran would not 
bend forward extremely.  There was no unilateral loss of 
lateral spine motion in the standing position as the veteran 
refused to bend laterally.  She said that it hurt.  There was 
no listing of the spine to the opposite side or a positive 
Goldthwaite sign.  There was limitation of forward bending in 
the standing position.  There was loss of lateral spine 
motion, but the examiner was no sure that it was due to 
osteoarthritic changes.  There was no abnormal mobility.  
There were no recurring attacks of intervertebral disc 
syndrome.  There were no symptoms persistent symptoms 
compatible with sciatic neuropathy.  There was no pain 
characteristic of intervertebral disc syndrome.  There were 
no demonstrable muscle spasms.  There was no absent ankle 
jerk.  Both ankle jerks were active and equal.  There were no 
neurological findings appropriate to the site of diseased 
disc.  Accompanying X-rays of the lumbosacral spine showed no 
acute fracture or dislocation.  Paraspinal soft tissues were 
unremarkable.

The Board notes that the VA examinations do show limitation 
of lumbar spine motion, however the examiner has noted that 
the veteran did not fully cooperate in performing forward 
bending and lateral flexion.  Nonetheless, the Board notes 
that the examiner elsewhere stated that the veteran stopped 
motion upon pain.  Therefore, the Board may only conclude 
that there is some limitation of motion, especially during 
periods of flare-up.  However, the Board finds that this 
limitation of motion does not rise to the level of moderate 
limitation of motion as envisioned by the Schedule.  The 
veteran's limitation of motion appears to more nearly 
approximate mild limitation of lumbar spine motion as 
envisioned by the Schedule, warranting a 10 percent rating.  
The Board has considered the additional limitation of 
function during periods of flare-up in finding that the 
veteran experiences mild limitation of lumbar spine motion 
warranting a rating of 10 percent.

The Board also finds that the evidence of record does not 
show that the veteran has any residuals of a vertebral 
fracture or any ankylosis of the spine or lumbar spine.  The 
evidence does show pain on motion characteristic of 
lumbosacral strain.  The evidence also does not show muscle 
spasm or unilateral loss of lateral spine motion in the 
standing position.  The evidence does not show recurring 
attacks of intervertebral disc syndrome.  Therefore, the 
Board finds that the veteran's low back disability does not 
meet the criteria for a rating of 20 percent.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
stated in the evaluation of a veteran's disability that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The Court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Therefore the Board states 
that in the instant case that the nature of the original 
injury has been reviewed and the functional impairment that 
can be attributed to pain or weakness has been taken into 
account.  38 C.F.R. §§ 4.40, 4.45 (1999).

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 10 percent for a low back disability.  In 
fact, the Board has specifically considered the additional 
functional limitation arising during periods of flare-up and 
has resolved all benefit of the doubt in favor of the veteran 
in assigning the 10 percent rating.

Accordingly, the Board finds that the criteria for an 
increased rating of 10 percent, but not greater, for a low 
back disability are met and a 10 percent rating for a low 
back disability is granted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5285-
5295 (1999).


ORDER

The veteran's claims of entitlement to service connection for 
a sinus condition, chest pain, muscle and joint pain, and 
abnormal weight loss with diarrhea are dismissed.

Entitlement to service connection for dysthymic disorder is 
granted.

The veteran's claim of entitlement to service connection for 
residuals of hepatitis is denied because the claim is not 
well grounded.

Entitlement to an increased rating of 10 percent, but not 
greater, for a low back disability is granted, subject to the 
laws and benefits governing the disbursement of monetary 
benefits.


REMAND

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In a March 1999 remand, the Board requested that the veteran 
be examined and requested specific information and opinions.  
The Board finds that those specific opinions were not all 
provided.

The Board notes that the veteran's representative in the 
January 2000 written brief presentation stated that "the 
veteran seeks to withdraw her claims on appeal for...shortness 
of breath...[and] tension headaches."  However, the Board 
notes that a representative may not withdraw a substantive 
appeal filed personally by an appellant without the express 
written consent of the appellant.  38 C.F.R. § 20.204 (1999).  
While the veteran submitted a statement wherein she expressed 
a desire to withdraw other claims, her claims of entitlement 
to service connection for shortness of breath and tension 
headaches were not included on the list of claims she 
expressly stated she wished to withdraw.  Therefore, the 
Board finds that the representative may not withdraw those 
claims and that they remain before the Board on appeal.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA examination with an examiner 
familiar with undiagnosed illness claims 
(if possible).  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should address the 
veteran's claimed menstrual 
disorder, shortness of breath, and 
headaches, and for each disability 
should specifically state whether or 
not there are clinical objective 
indications of those claimed 
symptoms.  If such objective 
evidence is present, the examiner 
should provide a description of the 
evidence or indications.  For each 
symptoms (menstrual disorder, 
shortness of breath, and headaches) 
the examiner should provide an 
opinions as to whether the symptom 
is attributable to a "known" 
clinical diagnosis in light of the 
medical history and examination 
findings.  If so, the examiner 
should identify the diagnosed 
disorder, explains the basis for the 
diagnosis, and render an opinion as 
to the etiological basis of the 
diagnosed disorder and its date of 
onset.  The examiner should 
specifically state if any of the 
symptoms (menstrual disorder, 
shortness of breath, headaches) are 
not objectively shown.  All 
necessary tests and studies should 
be performed.  If specialist 
examinations are appropriate to rule 
out known diagnoses, such 
examinations should be scheduled.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon her claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



